Exhibit 10.28

 

     LOGO [g68329img_003.jpg]         20 South Wacker Drive    312/930.2000 tel

Terrence A. Duffy

     Chicago, IL 60606-7499    312/930.2040 fax

Chairman of the Board

     www.cme.com    tduffy@cme.com

November 14, 2005

Mr. Leo Melamed

Melamed & Associates

10 South Wacker Drive, Suite 3275

Chicago, IL 60606

Dear Mr. Melamed:

This letter will confirm the terms of your agreement (the “Agreement”) with the
undersigned Chicago Mercantile Exchange Holdings Inc. (“CME”), with respect to
your performance of consulting services for CME and its subsidiaries and
affiliates (collectively with CME, the “CME Entities”) commencing on the date
you sign this Agreement. This Agreement is separate from that certain consulting
agreement between you and CME dated January 31, 2005 (the “Existing Consulting
Agreement”) and the terms and conditions set forth herein do not have any effect
on the Existing Consulting Agreement.

1. Term. The term of this Agreement shall be effective as of January 1, 2005 and
shall end upon your retirement from the Board of Directors of CME (the “Term”).
This agreement shall terminate upon your death or “permanent disability.” For
purposes of this Agreement, “permanent disability” shall mean any mental or
physical disability or illness which results in your being unable to
substantially perform your duties for a continuous period of 150 days or for
periods aggregating 180 days of any 365 day period.

2. Scope of Consulting Services. During the term of this Agreement, you will
render consulting services to CME and CME Entities upon request with respect to
the financial services industry and related matters and other matters in which
you have expertise. In providing such services, you shall comply with all
applicable laws, statutes, regulations, orders, codes and other acts of any
applicable governmental authority and the policies, standards and regulations of
CME and the CME Entities. You will personally perform all of the consulting
services required under this Agreement. Any request for consulting services
under this Agreement will be made by the Board of Directors or the Chief
Executive Officer of CME. The Board of Directors or the Chief Executive Officer
insofar as reasonably practicable, shall consider your convenience in the timing
of his requests, and your failure or inability, by



--------------------------------------------------------------------------------

Page 2

   LOGO [g68329img_004.jpg]

 

reason of temporary illness or other cause beyond your control or because of
your absence for reasonable periods, to respond to such requests during any such
temporary period shall not be deemed to constitute a default on your part in the
performance of your consulting services under this Agreement.

3. Consulting Fee. In consideration for your consulting services and the
non-compete provisions of this Agreement, CME shall pay to you $300,000 per
annum during the Term effective, payable in four equal installments of $75,000
and a pro-rata amount for periods less than a full three month period. The
aggregate installments for 2005 shall be paid as soon as practicable following
your acceptance of this Agreement, and all subsequent installments, beginning in
January 2006, shall be due and payable on or about the first day of each
subsequent three month period during the term of this Agreement. This consulting
fee is in lieu of the stipend you currently receive in your capacity as Senior
Policy Advisor. Subsequent to the effective date of this Agreement, you shall
receive the standard compensation and benefit package awarded to CME
non-executive directors, except as specifically provided in paragraph 4, hereof.

4. Expense Reimbursement /Other Benefits. CME shall reimburse you for, or
advance to you, all reasonable and necessary out-of-pocket travel and other
expenses incurred by you at the specific request of a CME Entity and otherwise
consistent with CME expense reimbursement policies from time to time in effect
in connection with your performance of consulting services hereunder.
Additionally, during the Term, CME shall reimburse you up to $150,000 annually
for non-travel expenses related to your duties as a consultant, including office
and secretarial expenses. Such expenses shall be reimbursed or advanced promptly
after your submission to CME of expense statements, including copies of receipts
and other documents verifying the amounts included therein, in such reasonable
detail as CME may require.

5. Nature of the Consulting Relationship. You will perform the consulting
services required under this Agreement as an independent contractor to, and not
as an agent or employee of, CME or any other CME Entity. Except as and to the
extent that CME or another CME Entity, as the case may be, may otherwise
prescribe in writing, you shall not have any authority to negotiate or to
conclude any contracts on behalf of, or otherwise bind, CME or any other CME
Entity. You shall be solely responsible for and shall pay all amounts of
applicable federal and state income and self employment taxes. You shall not be
eligible to participate in any employee benefit, group insurance or compensation
plans or programs maintained by any CME Entity, except for those plans or
programs available to other non-executive directors that you may participate in
as a director. Neither CME nor any other CME Entity shall provide Social
Security, unemployment compensation, disability insurance, workers’ compensation
or similar coverage, or any other statutory employment benefit, to you.



--------------------------------------------------------------------------------

Page 3

   LOGO [g68329img_004.jpg]

 

6. Assisting Competitors. During the term of this Agreement and for a period of
one year thereafter, you will not, without the prior written consent of CME
(a) render any services whether or not for compensation, to other individuals,
firms, corporations or entities in connection with any matter that involves
material interests adverse to any CME Entity, (b) directly or indirectly compete
with any CME Entity anywhere in the world or (c) engage in any business or
activity that you reasonably believe to be materially detrimental to the
business or interests of any CME Entity.

7. Indemnification. CME agrees to indemnify you if you are a party or are
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding, whether civil, criminal, administrative or investigative by
reason of the fact that you are providing consulting services under this
Agreement. The indemnification shall be from and against expenses (including
attorneys’ fees), judgments, fines and amounts paid in settlement actually and
reasonably incurred by you or on your behalf in connection with such action,
suit or proceeding and any appeal therefrom, but shall only be provided if you
acted in good faith and in a manner you reasonably believed to be in or not
opposed to the best interests of CME, and, with respect to any criminal action,
suit or proceeding, had no reasonable cause to believe your conduct was
unlawful.

8. Non-Waiver. The failure by either party to exercise any of its or his rights
in the event of a breach of this Agreement by the other party shall not be
construed as a waiver of such breach or any subsequent breach, or prevent either
party from later enforcing strict compliance with this Agreement as to such
breach or any subsequent breach.

9. Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be void or unenforceable for any reason, such
provision shall be modified or deleted in such manner so as to make this
Agreement, as modified, legal and enforceable, and the remaining provisions
hereof shall continue in full force and effect.

10. Notices. All notices and other required communications under this Agreement
(“Notices”) shall be in writing, and shall be sent to a party at the address set
forth below such party’s signature block below. A party may change its address
by sending Notice to the other party of the new address. Notices shall be given:
(a) by personal delivery to the other party; (b) by facsimile, with a
confirmation sent by registered or certified mail, return receipt requested;
(c) by registered or certified mail, return receipt requested; or (d) by express
courier (e.g. DHL, Federal Express, etc.). Notices shall be effective and shall
be deemed delivered: (i) if by personal delivery, on the date of the personal
delivery; (ii) if by facsimile, on the date stated in the electronic
confirmation, delivered during normal business hours (8:00 a.m. to 5:00 p.m. at
recipient’s location), and, if not delivered during normal business hours, on
the next business day following delivery; (iii) if solely by mail, on the date
of receipt as stated on the return receipt; or (iv) if by express courier, on
the date signed for or rejected as reflected in the courier’s delivery log.



--------------------------------------------------------------------------------

Page 4

   LOGO [g68329img_004.jpg]

 

11. Miscellaneous. This Agreement is personal to you, and you shall not assign
this Agreement without CME’s prior written consent. This Agreement shall be
governed by and construed in accordance with the laws of the State of Illinois.
This Agreement contains the entire understanding between CME and yourself with
respect to the subject matter hereof and supercedes and voids all prior
negotiations, discussions, and agreements, whether written or oral. This
Agreement may not be amended, modified or extended other than by a written
agreement executed by the parties hereto.

*    *    *



--------------------------------------------------------------------------------

Page 5

   LOGO [g68329img_004.jpg]

 

Please confirm that the foregoing Agreement correctly sets forth the agreement
between CME and yourself by signing and returning to CME one of the enclosed
copies of this letter.

 

   

Very truly yours,

 

CHICAGO MERCANTILE EXCHANGE HOLDINGS INC.

      LOGO [g68329img_005.jpg]    

Chairman Of The Board

Address for Notice Purposes:

Agreed and Accepted as of

November         , 2005

 

LOGO [g68329img_006.jpg]

   

Chicago Mercantile Exchange Holdings Inc.

20 South Wacker Drive

Chicago, IL 60606

Attention: General Counsel

Leo Melamed

   

Address for Notice Purposes:

 

Melamed & Associates

10 South Wacker Drive, Suite 3275

Chicago, IL 60606

   